            Case 2:20-cv-01323-RAJ-JRC Document 64 Filed 12/14/20 Page 1 of 3




                                                                                   Hon. Richard A. Jones
 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10
                                                      AT SEATTLE

11    EL PAPEL, LLC; BERMAN 2, LLC; and                    )
      KARVELL LI, an individual,                           )   Civil Action No. 2:20-cv-01323-RAJ-JRC
12
                                                           )
13                             Plaintiffs,                 )
                                                           )
14                             v.                          )   PLAINTIFFS’ UNOPPOSED MOTION
                                                           )    FOR LEAVE TO CONDITIONALLY
15
      JAY R. INSLEE, in his official capacity as           )       AMEND THE COMPLAINT
16    Governor of the State of Washington;                 )
      JENNY A. DURKAN, in her official                     )         Note on Motion Calendar:
17    capacity as the Mayor of the City of Seattle;        )            December 14, 2020
      and THE CITY OF SEATTLE, a municipal                 )
18
      Corporation,                                         )
19                                                         )
                               Defendants.                 )
20

21           Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiffs have obtained Defendants’
22   written consent to amend the Complaint in this matter. See Exhibit A. As required by Local Civil
23   Rule 15, Plaintiffs have included as Exhibit B the proposed amended pleading with brackets
24   around language to be deleted and underlining to indicate proposed language to be added. See
25   Exhibit B.
26           The United States Magistrate Judge in this matter recently issued a Report and
27   Recommendation, suggesting that this Court should dismiss State Defendants on the grounds of
28
     P. Mot. For Lv. Conditionally Amend Compl. - 1                                 Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
            Case 2:20-cv-01323-RAJ-JRC Document 64 Filed 12/14/20 Page 2 of 3




 1   sovereign immunity. See Dkt # 63 at p. 30. Should this Court agree with the Report and
 2   Recommendation on this question, Plaintiffs seek leave to amend the complaint to add Washington
 3   Attorney General Robert Ferguson.
 4           As required by Local Civil Rule 15, Plaintiffs have included as Exhibit B the proposed
 5   amended pleading with brackets around language to be deleted and underlining to indicate
 6   proposed language to be added. See Exhibit B.
 7           The proposed amended complaint would simply add Robert Ferguson as a defendant,
 8   named in his official capacity as Attorney General for the State of Washington, and adds a brief
 9   sentence regarding Mr. Ferguson as a party in paragraph 12.
10           DATED: December 14, 2020.
11           Respectfully submitted:
12
      s/ ETHAN W. BLEVINS                                   s/ KATHRYN D. VALOIS
13    s/ BRIAN T. HODGES                                    KATHRYN D. VALOIS*
      Ethan W. Blevins, WSBA # 48219                        Fla. Bar. No. 1010150
14    Brian T. Hodges, WSBA # 31976                         Pacific Legal Foundation
      Pacific Legal Foundation                              4440 PGA Blvd., Suite 307
15
      255 South King Street, Suite 800                      Palm Beach Gardens, FL 33410
16    Seattle, Washington 98104                             Telephone: (561) 691-5000
      Telephone: (425) 576-0484                             Email: KValois@pacificlegal.org
17    Email: EBlevins@pacificlegal.org
18
      Email: BHodges@pacificlegal.org                       * Pro hac vice

19
                                               Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28
     P. Mot. For Lv. Conditionally Amend Compl. - 2                                 Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                           255 South King Street, Suite 800
                                                                                   Seattle, Washington 98104
                                                                                              (425) 576-0484
            Case 2:20-cv-01323-RAJ-JRC Document 64 Filed 12/14/20 Page 3 of 3




                                         CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on December 14, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 4
     counsel of record.
 5
                                                      s/ ETHAN W. BLEVINS
 6                                                    Ethan W. Blevins, WSBA # 48219
 7
                                                      Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     P. Mot. For Lv. Conditionally Amend Compl. - 3                                   Pacific Legal Foundation
     Case No: 2:20-cv-01323-RAJ-JRC                                             255 South King Street, Suite 800
                                                                                     Seattle, Washington 98104
                                                                                                (425) 576-0484
